Case 19-12785 Doc 5 Fi|ecl 03/04/19 Page 1 of2

Fill in this information to identify your case:

mentor 1 Shelton Fersner

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Ficst Name Middle Name Last Name

 

United States Bankruptcy Court for the: DiSfrin Of Mary|and

Cl check if this is an
amended filing

Case number
(lf known)

 

 

 

   

Officia| Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
|f two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possib|e. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's
name: NONE n Surrender the property. n No
` ' ’ ' " ` " " ' ' ' ' \ ' " " El Retain the property and redeem it. Cl Yes

Description of
property
securing debt:

a Retain the property and enter into a
Reaffirmation Agreement.

Cl Retain the property and [explain]:

 

 

Creditor’S El Surrender the property. Cl No
name:

 

|;l Retain the property and redeem it. l:| Yes
Description of
property

securing debt:

El Retain the property and enter into a
Reaffirmation Agreement.

El Retain the property and [explain]:

 

 

Creditor’s n Surrender the property. a No
name:
‘ Cl Retain the property and redeem it. El Yes
Description of
property
securing deth

El Retain the property and enter into a
Reaffirmation Agreement.

0 Retain the property and [explain]:

 

 

 

g;‘:|eit_°r’$ n Surrender the property. CI No
z . ' n Retain the property and redeem it. Cl Yes

g;;cer:,?;'on of n Retain the_property and enter into a

securing debt: Reaffirmatlon Agreement.

Cl Retain the property and [explain]:

 

 

 

 

Ofticial Form 108 Statement of |ntention for individuals Filing Under Chapter 7 page 1

 

 

 

 

Case 19-12785 Doc 5 Fi|ecl 03/04/19 Page 2 of 2

nebel Shelton Fersner case number winon

First Name Midd|e Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
; fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet
~ ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y Descrlbe your unexpired personal property leases Wlll the lease be assumed?
Lessor’s name: None n No
f ' . . Cl Yes
Descrlptlon of leased
property:
Lessor’s name: a NO
.' __ UYeS
Descrlption of leased
property:
Lessor’s name: n No
Description of leased Cl Yes
property:
Lessor’s name: n No
l:l Yes
Description of leased
property:
Lessor’s name: n No
' " m Yes
Description of leased
property:
Lessor’s name: [:| NO
. . n Yes
Descnptlon of leased
property:
Lessor’s name: Cl No
n Yes

Description of leased
property:

 

m Sign Below

 

    

,of erjury, l dec| re that l have indicated my intention about any property of my estate that secures a debt and any
personal pe that is sub' t to an unexpired lease.

   

 

 

Signature of Debtor 2

Date
MM/ DD/ YYYY

Official Form 108 Statement of intention for lndividuals Filing Under Chapter 7 page 2

 

 

